department of the treasury _ internal_revenue_service washington d c covennen entities tep rt sep uniform issue list legend taxpayer a taxpayer b amount c ira x credit_union d dear this is in response to your request dated may taxpayer b for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code submitted by your daughter the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayeraisan - year-old taxpayer b taxpayer b has obtained a durable_power_of_attorney signed by taxpayer who is being represented in this request by -2- a taxpayer a has been diagnosed with a mental condition which impaired handle documentation that taxpayer a was being treated at the time of the transaction and the severity of financial affairs and understand the consequences of condition has been submitted actions medical ability to taxpayer a maintained ira x with credit_union d on november requested from credit_union d deposited amount c in checking account taxpayer a’s mental condition prevented from understanding the consequences of taking a total_distribution from ira x the a distribution from ira x of amount c taxpayer a taxpayer a manager of credit_union d stated that the staff at credit_union d recognized that taxpayer a was confused at the time nevertheless allowed taxpayer a to take the distribution requested the distribution from ira x but based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual -3- received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation presented on behalf of taxpayer a is consistent with taxpayer b’s assertion that taxpayer a’s distribution of amount c and subsequent failure to accomplish a timely rollover was caused by taxpayer a's mental condition therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c taxpayer ais granted a period of days from the issuance of this ruling letter to contribute amount c into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount c will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto -4- this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours ada perry manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
